Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 15, 2015

The Court of Appeals hereby passes the following order:

A16A0034. FORSYTH COUNTY, GEORGIA et al. v. ROBERT E. WINDSOR.

   Robert E. Windsor filed a "Petition for Writ of Certiorari and Complaint for
Declaratory Judgment, Mandamus, Injunctive Relief and Other Relief" against
numerous defendants, including the Forsyth County Zoning Board of Appeals and
Forsyth County, Georgia (collectively, "the defendants"). Windsor's complaint
stemmed from the ruling of the Zoning Board, which denied his petition to
consolidate property. Following a hearing, the superior court found that the denial
of Windsor's request was arbitrary and capricious and that Windsor was entitled to
damages. The superior court reserved the issue of damages and attorney fees for a
separate hearing. The defendants sought a certificate of immediate review, which
the trial court denied. The defendants then filed this direct appeal. We, however,
lack jurisdiction.
   Under OCGA § 5- 6-35 (a) (1), "[a]ppeals from the decisions of the superior
courts reviewing decisions of . . . state and local administrative agencies . . . by
certiorari or de novo proceedings" must be made by filing an application for
discretionary appeal in this Court. See Consolidated Government of Columbus v.
Barwick, 274 Ga. 176, 177 (1) (549 SE2d 73) (2001); Brown v. City of Marietta,
214 Ga. App. 840, 840-842 (1) (449 SE2d 540) (1994). This statute also applies
when plaintiffs file a direct action in superior court if the substance of that action
pertains to judicial review of a zoning decision. See Hamryka v. City of
Dawsonville, 291 Ga. 124, 125 (2) (728 SE2d 197) (2012) (discretionary
application required where case commenced as mandamus/declaratory judgment
action seeking to invalidate zoning). Accordingly, we lack jurisdiction over this
appeal, which is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                             Clerk’s Office,
                                                    09/15/2015
                                     Atlanta,____________________
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.